Citation Nr: 1010928	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  06-26 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a colon and/or bleeding 
bowel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from March 2001 to March 
2005, including from May 2003 to August 2004 in support of 
Operation Iraqi Freedom.

The issue on appeal was originally denied by the Department 
of Veterans Affairs (VA) Regional Office in Pittsburgh, 
Pennsylvania (RO).  In June 2008, the Board of Veterans' 
Appeals (Board) denied a claim for service connection for a 
colon and/or bleeding bowel syndrome and remanded the issue 
of service connection for post-traumatic stress disorder to 
the RO for additional development, to include a determination 
of whether the Veteran served in combat.  The Veteran 
appealed the denial to the Court of Appeals for Veterans 
Claims (Court).

The June 2008 Board denial of service connection for a colon 
and/or bleeding bowel syndrome was vacated and remanded by a 
Court Order in June 2009 based on a Joint Motion For An Order 
Vacating The Board Decision In Part And Incorporating The 
Terms Of This Remand (Joint Motion).

A letter was sent to the Veteran on October 26, 2009, with a 
copy sent to the Veteran's representative, in which the 
Veteran was given 90 days from the date of the letter to 
submit additional argument or evidence in support of his 
appeal prior to the Board's readjudication.  No additional 
pertinent evidence has been received from the Veteran.  

For reasons discussed hereinbelow, the service connection 
issue on appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  


REMAND

According to the June 2009 Joint Motion, the Board's June 
2008 decision was inadequate because it did not address the 
credibility of the Veteran's statements about his relevant 
symptomatology, did not determine whether the Veteran served 
in combat, and did not obtain a relevant nexus opinion on 
whether the Veteran currently has colon symptomatology and/or 
bloody bowel syndrome due to service.  

The Veteran's service treatment records reveal that he 
complained in July 2004 of diarrhea during service; he did 
not note that he had a problem at the time of the 
questionnaire.  He complained in October 2004 of lower 
abdominal pain and a four day history of blood in his stool; 
an anal fissure was diagnosed.  He indicated on his service 
discharge medical history report in December 2004 that he 
currently had or had a history of rectal disease, hemorrhoids 
or blood in the rectum.  Nonspecific colitis was diagnosed in 
VA treatment records dated in June 2005.

Based on the above, the Board finds that additional 
development is warranted prior to Board adjudication of the 
issue on appeal.

Consequently, the case is REMANDED to the AMC/RO for the 
following actions:

1.  The AMC/RO must ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for colon or bowel 
symptomatology that is not evidenced by 
the current record.  The Veteran will be 
provided with the necessary authorizations 
for the release of any treatment records 
not currently on file.  The AMC/RO will 
then attempt to obtain these records and 
associate them with the claims folder.  

2.  After the above development has been 
completed, the AMC/RO must arrange for a 
VA examination to determine whether the 
appellant currently has colon 
symptomatology and/or bloody bowel 
syndrome due to service.  The following 
considerations will govern the 
examination:


a.  The entire claims folders and a 
copy of this remand will be made 
available to the examiner in 
conjunction with this examination.   
The examination report must reflect 
review of pertinent material in the 
claims folder.  

b.  After reviewing the claims file 
and examining the Veteran, the 
examiner must provide an opinion on 
whether the Veteran currently has 
colon symptomatology and/or bloody 
bowel syndrome that is attributable 
to any disease or incident suffered 
during his active service.  

c.  In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  If the examiner is unable 
to render an opinion without resort 
to speculation, he or she must so 
state.

Any necessary tests or studies must be 
conducted, and all clinical findings will 
be reported in detail and correlated to a 
specific diagnosis.  The report prepared 
must be typed.

3.  Thereafter, the AMC/RO will review the 
claims file and ensure that the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  

4.  The AMC/RO will notify the Veteran 
that it is his responsibility to report 
for the above examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of a claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report for 
the aforementioned examination, 
documentation needs to be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

5.  The AMC/RO must then readjudicate the 
claim of service connection for colon 
and/or bloody bowel syndrome, to include 
consideration of all of the evidence of 
record and whether the Veteran served in 
combat.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative will be furnished a 
supplemental statement of the case with 
reasons and bases for the decision.  The 
Veteran and his representative will be 
then given an appropriate opportunity to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the 
final disposition of the unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


